EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Lebens on 3/3/2021.
The application has been amended as follows: 
Claims 1 and 10 are amended as below. Claims 8-9 and 17-18 are cancelled.

1. (Currently amended) A system for curating an optimized population of human forecasting participants from a baseline population of human forecasting participants based on an algorithmic analysis of prediction data collected from each participant, the analysis identifying the likelihood that each participant will be a high-performer in a prediction task involving one or more future events, the system comprising:
a processing device including a processor and configured for network communication;
a plurality of application instances wherein each application instance is configured to query a participant, receive input from the queried participant about the prediction task, and be in network communication with the processing device regarding the prediction task, wherein the system is configured to perform the steps of:
only two possible outcomes;	
collect a set of predictions from each participant, each participant interacting with one application instance, wherein each set of predictions includes a predicted outcome for each event of the set of events;
for each event in the set of events, compute one or more support values wherein each support value for each event represents the percentage of participants in the baseline population that predicted a particular outcome within the set of possible outcomes;
for each participant, compute an outlier score for each event, wherein the outlier score is computed by algorithmically comparing the participant’s predicted outcome for that event to the support value for that outcome of that event, wherein the outlier score indicates how well that participant’s prediction aligns with the predictions given by the baseline population;
for each participant, determine an outlier index based on the plurality of outlier scores computed for that participant for the set of events, the outlier index indicating how well the set of predictions provided by that participant aligned with the sets of predictions given by the baseline population;
curating an optimized population from the baseline population based at least in part upon a plurality of the outlier indexes, the curation process including at least one selected from the group of (a) culling a plurality of participants from the baseline population in response to the outlier index of each culled participant indicating low alignment compared to other participants, and (b) generating a weighting value for a set 
using curated population information to generate at least one crowd-based or swarm-based prediction for a future event having at least two outcomes; and
comparing the larger support value for each event with a super-majority threshold percentage, wherein a super-majority indicator is assigned to each event where the larger support value exceeds the super-majority indicator.

2. (Previously presented) The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: 	
inviting users to participate, wherein the baseline population of participants comprises users who accept the invitation.

3. (Previously presented) The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: 	
collecting personal information from the baseline population of participants.

4. (Previously presented) The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: 	
after determining the outlier index, selecting a sub-population of participants based at least in part on the outlier index values.


collecting, from each participant, a quantitative assessment of the participant’s confidence in the participant’s predicted outcome for one event.

6. (Previously presented) The system for curating the optimized population of participants of claim 5, the system further configured to perform the step of: 	
weighting the support values based on at least one confidence assessment.

7. (Previously presented) The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: 	
collecting, from each participant, a quantitative assessment of the participant’s confidence in their knowledge of a specific knowledge category.

8-9. (Cancelled)

10. (Currently amended) A method for curating an optimized population of human forecasting participants from a baseline population of human forecasting participants based on an algorithmic analysis of prediction data collected from each participant, the analysis identifying the likelihood that each participant will be a high-performer in a prediction task involving one or more future events, comprising the steps of:
querying, by a processing device including a processor and configured for networked communication, each member of the baseline population of participants about the only two possible outcomes;
collecting, by a plurality of application instances, wherein each application instance receives input from one participant and is in networked communication with the processing device, a set of predictions from each participant, each participant interacting with one application instance, wherein each set of predictions includes a predicted outcome for each event of the set of events;
computing, by the processor for each event in the set of events, one or more support values wherein each support value for each event represents the percentage of participants in the baseline population that predicted a particular outcome within the set of possible outcomes;
computing, by the processor for each participant, an outlier score for each event, wherein the outlier score is computed by algorithmically comparing the participant’s predicted outcome for that event to the support value for that outcome of that event, wherein the outlier score indicates how well that participant’s prediction aligns with the predictions given by the baseline population; and
determining, by the processor for each participant, an outlier index based on the plurality of outlier scores computed for that participant for the set of events, the outlier index indicating how well the set of predictions provided by that participant aligned with the sets of predictions given by the baseline population;
curating, by the processor, an optimized population from the baseline population based at least in part upon a plurality of the outlier indexes, the curation process including at least one selected from the group of (a) culling a plurality of participants from the 
using, by the processor, of curated population information to generate at least one crowd-based or swarm-based prediction for a future event having at least two outcomes; and
comparing the larger support value for each event with a super-majority threshold percentage, wherein a super-majority indicator is assigned to each event where the larger support value exceeds the super-majority indicator.

11. (Previously presented) The method for curating the optimized population of participants of claim 10, further comprising the step of: 
inviting users to participate, wherein the baseline population of participants comprises users who accept the invitation.

12. (Previously presented) The method for curating the optimized population of participants of claim 10, further comprising the step of: 	
collecting, by the application instances, personal information from the baseline population of participants.


selecting, by the processor after determining the outlier index, a sub-population of participants based at least in part on the outlier index values.

14. (Previously presented) The method for curating the optimized population of participants of claim 10, further comprising the step of: 	
collecting, by the application instances from each participant, a quantitative assessment of the participant’s confidence in the participant’s predicted outcome for one event.

15. (Previously presented) The method for curating the optimized population of participants of claim 14, further comprising the step of:
weighting the support values based on at least one confidence assessment.

16. (Previously presented) The method for curating the optimized population of participants of claim 10, further comprising the step of: 	
collecting, by the application instances from each participant, a quantitative assessment of the participant’s confidence in their knowledge of a specific knowledge category.
17-18. (Cancelled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the combinations of the amended limitations in the independent claims 1 and 10, especially “collecting, by a plurality of application 
computing, by the processor for each event in the set of events, one or more support values wherein each support value for each event represents the percentage of participants in the baseline population that predicted a particular outcome within the set of possible outcomes;
computing, by the processor for each participant, an outlier score for each event, wherein the outlier score is computed by algorithmically comparing the participant’s predicted outcome for that event to the support value for that outcome of that event, wherein the outlier score indicates how well that participant’s prediction aligns with the predictions given by the baseline population; and
determining, by the processor for each participant, an outlier index based on the plurality of outlier scores computed for that participant for the set of events, the outlier index indicating how well the set of predictions provided by that participant aligned with the sets of predictions given by the baseline population; 
curating, by the processor, an optimized population from the baseline population based at least in part upon a plurality of the outlier indexes, the curation process including at least one selected from the group of (a) culling a plurality of participants from the baseline population in response to the outlier index of each culled participant indicating low alignment compared to other participants, and (b) generating a weighting value for a set of participants in the baseline population, the generated weighting values being 
using, by the processor, of curated population information to generate at least one crowd-based or swarm-based prediction for a future event having at least two outcomes; and
comparing the larger support value for each event with a super-majority threshold percentage, wherein a super-majority indicator is assigned to each event where the larger support value exceeds the super-majority indicator”.

Dependent claims 2-7 and 11-16 incorporate the listed limitations by reference and contain limitations that further distinguish over the art of record. For these reasons, claims 1-7 and 10-16 are considered allowable over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        3/4/2021





/ALEX GOFMAN/Primary Examiner, Art Unit 2163